J-S18019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ERIC SHELLEY

                            Appellant                  No. 598 EDA 2016


        Appeal from the Judgment of Sentence dated February 12, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010089-2014

BEFORE: PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                               FILED JUNE 27, 2017

        Appellant Eric Shelley appeals from the judgment of sentence entered

following his convictions for robbery, criminal conspiracy, carrying a firearm

without a license, carrying a firearm on public streets in Philadelphia, and

possession of a firearm by a person prohibited from doing so.1 We affirm.

        The underlying facts which led to the criminal charges against

Appellant were stated in full by the trial court in its Pa.R.A.P. 1925(a)

opinion, and we need not restate them in full here. To summarize, Malik

Hassan, the complainant in this case, was walking to his home on 19th

Street around 1:00 a.m. on the morning of June 9, 2014. He encountered a

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3701, 903, 6106, 6108, and 6105, respectively.
J-S18019-17


group of approximately six men, including Appellant, near the corner of

Shirley and Olive Streets. One of them said, “[T]hat’s your check. Go get

that,” at which point Appellant began to approach Mr. Hassan. Mr. Hassan

ran to the corner of Shirley Street and 19th Street, and saw Appellant at the

corner of Olive Street and 19th Street.2 Mr. Hassan ran to the top of his

front steps and opened his vestibule door. Mr. Hassan waited for ten to

fifteen seconds, until he saw Appellant emerge from the corner, holding a

black and silver handgun.3 Appellant and Mr. Hassan looked at each other

for a second, and then Mr. Hassan ran inside and shut the door, but

continued to watch Appellant through the peephole. Appellant crossed 19th

Street, put the gun in his waistband, and passed by Mr. Hassan’s residence

on the other side of the street. Appellant then returned down Appellant’s

side of the street and passed Mr. Hassan’s home a second time, saying

“Where did he go? Did you see where the boul go?” 4 Appellant again had his

gun drawn.

____________________________________________
2
  Olive Street, Shirley Street, and 19th Street form a triangle. Appellant’s
emergence at the corner of Olive and 19th Streets indicates that he
traversed the full block of Olive Street while Mr. Hassan ran down the block
of Shirley Street. See Trial Ct. Op. at 2.
3
    They were 25 feet apart at this time. See N.T., 12/8/15, at 54.
4
  We understand “the boul” to be a slang reference to Mr. Hassan. When
Appellant made his statement, he was just outside of Mr. Hassan’s home,
about five feet from where Mr. Hassan was standing. See N.T., 12/8/15, at
57. Mr. Hassan testified that there were no other pedestrians in the area.
Id.



                                           -2-
J-S18019-17


       Mr. Hassan called the police, who apprehended Appellant. Mr. Hassan

then identified Appellant. Police also apprehended another man who had

been in the group seen by Mr. Hassan, and they ultimately retrieved a gun

from that man. Mr. Hassan then identified that gun as the one used by

Appellant. See Trial Ct. Op., 9/15/16, at 2-7; N.T. 12/8/15, at 38-57.

       Appellant was convicted by a jury on December 10, 2015.5 On

February 12, 2016, Appellant was sentenced to an aggregate of four to ten

years’ incarceration followed by five years’ of probation. Appellant timely

appealed, presenting the following issues for our review:

          I. Whether the evidence was sufficient to sustain the
          verdict on the robbery charge?

          II. Whether the evidence was sufficient to sustain the
          verdict on the conspiracy charge?

          III. Whether the court erred in not granting Appellant’s
          motion for judgment of [acquittal]?

Appellant’s Brief at 3.6



____________________________________________
5
  Appellant was convicted for the crime of unlawful possession of a firearm
following a bench trial on that same date. See Trial Ct. Op. at 1.
6
  Although Appellant did not raise before the trial court his argument that
the evidence was insufficient to support his conviction for conspiracy, we will
address the issue, as the trial court, while noting waiver, thoroughly
addressed the issue in its opinion, the Commonwealth does not argue that
the issue is waived, and the record is sufficient for our review. See
generally Commonwealth v. Laboy, 936 A.2d 1058, 1058-60 (Pa. 2007)
(per curiam) (declining to find waiver of sufficiency argument that was only
generally stated in the 1925(b) statement, where trial court addressed the
sufficiency of the evidence in its 1925(a) opinion, and the specific sufficiency
(Footnote Continued Next Page)

                                           -3-
J-S18019-17


      We review a challenge to the sufficiency of the evidence in accordance

with the following:

          A claim challenging the sufficiency of the evidence
          presents a question of law. We must determine whether
          the evidence is sufficient to prove every element of the
          crime beyond a reasonable doubt. We must view evidence
          in the light most favorable to the Commonwealth as the
          verdict winner, and accept as true all evidence and all
          reasonable inferences therefrom upon which, if believed,
          the fact finder properly could have based its verdict.

Commonwealth v. McFadden, 156 A.3d 299, 303 (Pa. Super. 2017).

      Appellant argues that his convictions were based on mere conjecture.

See Appellant’s Brief at 10-11. According to Appellant, when he and Mr.

Hassan reached 19th Street, Appellant put his gun away and did not demand

property from or threaten Mr. Hassan. And, despite watching Mr. Hassan

enter his home, Appellant passed by his residence twice, asking aloud

“Where did he go?” Appellant argues that these actions do not make out the

elements of robbery, but rather indicate that “[A]ppellant wanted others to

believe he was looking for the complainant much more than he actually

wanted to engage the complainant in any way.” Id. at 11. Appellant also

claims that the evidence is not sufficient to prove conspiracy, because “there

was no evidence presented that [A]ppellant was acting with anyone else at

any time during the events at issue.” Id.


                       _______________________
(Footnote Continued)
arguments raised on appeal were fully amenable to review by the reviewing
court).


                                            -4-
J-S18019-17


      A person is guilty of robbery if, “in the course of committing a theft,”

he “threatens another with or intentionally puts him in fear of immediate

serious bodily injury.” 18 Pa.C.S. § 3701(a)(1)(ii). “A conviction for robbery

does not require proof of a completed theft.” Commonwealth v. Robinson,

936 A.2d 107, 110 (Pa. Super. 2007), appeal denied, 948 A.2d 804 (Pa.

2008). Rather, the statute defines “in the course of committing a theft” to

include an act occurring “in an attempt to commit theft or in flight after the

attempt or commission.” 18 Pa.C.S.A. § 3701(a)(2); see Robinson, 936

A.2d at 110. Nor does a conviction for robbery require explicit verbal threats

or actual serious bodily injury, particularly where the defendant brandished a

firearm:

           The Commonwealth need not prove a verbal utterance or
           threat to sustain a conviction under subsection
           3701(a)(1)(ii). It is sufficient if the evidence demonstrates
           aggressive actions that threatened the victim's safety. For
           the purposes of subsection 3701(a)(1)(ii), the proper focus
           is on the nature of the threat posed by an assailant and
           whether he reasonably placed a victim in fear of
           “immediate serious bodily injury.” The threat posed by the
           appearance of a firearm is calculated to inflict fear of
           deadly injury, not merely fear of “serious bodily injury.” A
           factfinder is entitled to infer that a victim was in mortal
           fear when a defendant visibly brandished a firearm.

Commonwealth v. Alford, 880 A.2d 666, 676 (Pa. Super.) (quoting

Commonwealth v. Hopkins, 747 A.2d 910, 914-15 (Pa. Super. 2000)

(citations omitted)), appeal denied, 890 A.2d 1055 (Pa. 2005).

      A person commits conspiracy when, with the intent of promoting or

facilitating the commission of a crime, he “agrees with such other person or

                                       -5-
J-S18019-17


persons that they or one or more of them will engage in conduct which

constitutes such crime or an attempt or solicitation to commit such crime.”

18 Pa.C.S. § 903(a)(1). “Because it is difficult to prove an explicit or formal

agreement to commit an unlawful act, such an act may be proved

inferentially by circumstantial evidence, i.e., the relations, conduct or

circumstances of the parties or overt acts on the part of the co-

conspirators.” Commonwealth v. Poland, 26 A.3d 518, 521 (Pa. Super.

2011) (italicization added), appeal denied, 37 A.3d 1195 (Pa. 2012).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Susan I.

Schulman, we conclude that there was sufficient evidence presented to

establish beyond a reasonable doubt that Appellant committed robbery and

conspiracy to commit robbery. See Trial Ct. Op. at 11-12 (finding that

Appellant pursued Mr. Hassan in response to the cue of “There’s your check.

Go get that”; Appellant’s pursuit of Mr. Hassan took place at 1:00 a.m.;

Appellant pursued Mr. Hassan with a gun in his hand; Appellant pursued Mr.

Hassan upon their initial encounter, continued to pursue Mr. Hassan when

they had both emerged onto 19th street, and continued to pursue Mr.

Hassan even after Mr. Hassan had retreated inside, by pacing back and forth

in front of Mr. Hassan’s door, and calling “Where did he go?”).




                                     -6-
J-S18019-17


      Thus, we affirm on the basis of the trial court’s opinion, and the parties

are instructed to attach a copy of the trial court’s opinion of September 15,

2016, to any future filing that references this Court’s decision.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2017




                                      -7-
         -- ----    ·--~-     - __   ·~   --···-···-·-----·   _. __ .· .. ----·---··         ~~~·· ·.~.- ,,,·~-'-"'---'-""'· -·· . . --·. ~Lifculated.   05/30/20.t.i..Q5.:-&@-PM ..
 0
 0
 w
 (J1     '
 I
   0
't!
  ,_,_
  ~
 t-"-
0                              zIN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
 :::J
                                        FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                 CRIMINAL TRIAL DIVISION

                   COMMONWEALTH OF PENNSYLVANIA                                                          CP-51-CR-0010089-2014

                                             VS.         CP-51-CR-0010009-2014Comm. Y. Shel!ey, Eric
                                                                         Opinion

                                                                                                                                                         FILED
                   ERIC SHELLEY
                                                              II   I I I llllllI IIII111111111
                                                                         7499801801
                                                                                                         598 EDA 2016
                                                                                                                                                   SEP 1.5 20t8
                                                                                       OPINION                                                    AppealaJPoat1Hal
                                                                                                                                             Office of Judlclal RecoJds
                   SCHULMAN, S.I., J.

                            Eric Shelley ("Appellant") has appealed this Court's judgment of conviction and

                   sentence. This Court submits the following Opinion in accordance with the requirements of Pa.

                   R.A.P. 1925, and for the reasons set forth herein, recommends that its judgment be affirmed.

                   PROCEDURAL HISTORY

                            On December 10, 2015, following a jury trial before this Court, Appellant was convicted

                   of Robbery, Criminal Conspiracy, Firearms Not to Be Carried without a License and Carrying

                   Firearms on Public Streets in Philadelphia. On the same date, following a bifurcated trial before

                   this Court, Appellant was convicted of Persons Not to Possess Firearms,

                            On February 12, 2016, upon review of the pre-sentence investigation report and

                   consideration of all relevant facts and circumstances of this case, this Court sentenced Appellant

                   to an aggregate term of four (4) to ten (10) years' incarceration, followed by five (5) years of

                   probation. He subsequently appealed, and this Court ordered him to file a Concise Statement of

                   Matters Complained of on Appeal in accord with Pa.R.A.P. 1925(b). Counsel for Appellant

                   timely complied.
.-.-~~·   .•. ..._ .. · .. ; ... ,.• .. :. __ .,"•"   ·-.· .. ·        ..... ~ .• :_.. __    ·.·~.;..........,;..,_,,.·         ••. ·. · ~~-~--·,··                •   •       _   ·   '·-··   .•, .•.. -· .;~ ... :.·..!.·-:•..:.;••~:.:..:.:,..;.:;.._.~...,.·_·.-!.. . . . '. ~-·-··
                                                                                                                                                                                                                                                                                     --.:..::_.:_~.::-·,~,·~.fc-o   ....J~:.,......:....-.b,;. ........   !.. •• -~.__... ••._,,...,;.-....J_,,.,-.._..._•~,   -   ;




                                             FACTUAL HISTORY

                                                                            At trial, the Commonwealth presented the testimony of the complainant, Malik Hassan.

                                             Mr. Hassan testified that, on June 8, 2014, he completed his work at a center city restaurant at

                                             approximately 11 :00 p.m., and went to his home located at 711 North 19th Street in Philadelphia

                                             (between Fairmount Avenue and Brown Street). After dropping of some belongings, at

                                             approximately 12:00 a.m., he walked to                                                                                    a nearby bar located at 17th                                                                    Street and Fairmount

                                             Avenue, where he had a shot of whiskey and a light beer. At approximately 12:50 a.m., he left

                                           . the bar to return home. (See N.T. 12/08/15, pp. 35-38).

                                                                           The map below will facilitate comprehension of the events that ensued:




                                                                                                                               Girard Atlto eody           II

                                                                                                                                               .
                                                                       6.,
                                                                                                                    '    fi5
                                                                                                                . . -s;                                                                                                                       lll
                                                                                                                    . -"a:                                                                              FranCl5~lle Playground

                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                    Fn:i,icis~lllc
                                                                                                                                                                                                                    Recreation cemcr                                                                                            -~
                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                              Police Athl!!lic LeaQt
                                                                                                                                                                                                                                                                                                                              QI.Phllaclclpt,1~

                                                                                                                                                   ,.                      "
                                                                                                                                                        . ,711 ~~              1~s1ret1

                                                                                                     ,.
                                                                                                     l    i                                                     ·or:veSi
                                                                                                 ; Of
                                             1g~hots toffueh®se ' i!) .
                                                                                                                                              '· .'Jelo'g Moil---   ··-·   _..,._..   ·----··   ---   . ·····--····---··--·-····-~        :   c-   .   ·······--·   -··-··· -·-··-· ... _   '-···   .::--~-· _   ..   "·'···-~=·   ···.--··· ·- ..   -----··1 ---- ··---··---··· ----~   ·-   ..   , .   -




                                                 Mr. Hassan testified that his usual route home consisted of walking westbound on

                                  Fairmount Avenue, crossing 1 gth Street, then taking a shortcut by turning right onto Shirley Street

                                  followed by a quick left onto Olive Street, which would put him on 19th Street, just a few houses

                                  from his home. On the night at issue, while walking on Shirley Street just before Olive, he

                                  encountered two males approaching from Francis Street -- one who was wearing a grey hoodie

                                  with a front pocket, and the other wearing a dark blue track suit with white stripes on its sides.

                                  As they crossed paths, one of the males said, "[WJhat's going on?", and Mr. Hassan responded,

                                  "What's up?" The two males then turned westbound onto Olive Street -- i.e., the route Mr.

                                  Hassan had intended to take -- so Mr. Hassan waited on the comer of Olive and Shirley Streets to

                                  see where they would go. (See N.T. 12/08/15, pp. 38-45).

                                                 Mr. Hassan watched the two males meet up with approximately 4 other males toward the

                                  end of Olive Street (closer to 19th). After a few seconds, one of the males stated, "[T]hat's your

                                  check. Go get that." At that point, according to Mr. Hassan's testimony, a male (later identified

                                  as Appellant) left the crowd and started walking directly toward Mr. Hassan:

                                                                              Q.      What happens at the point [you hear somebody say,
                                                                       "That's your check; go get that"?]

                                                                               A.     One of them who had joined from -- was in the
                                                                       second larger group, started heading towards me, and he was
                                                                       wearing a white T-shirt, a tight white T-shirt. He seemed shorter
                                                                       than everyone else in the group. He stood out and he walked out
                                                                       of the middle of the street out to the sidewalk and was coming
                                                                       towards me.

                                                                              Q.      How soon after you heard somebody say that's your
                                                                       check; go get that, did the man in the tight white shirt start walking
                                                                       towards you?

                                                                               A.    Pretty much right away like two or three seconds.
                                                                       Like right away.



                                                                                                                                  3
··•·-······   ·-··   ..... ~---•-c   .. C.-•··--~~     ..   "•.   ·····-····•-·'·•     ··-···········   ..   ·-·   .   --···--·······.,   '.·.,   ~-•·-····-·•-~-~----"'"""   •r-·····c....·~-~··-···-· ·,..•. · ...... ,... ,,, __·..-~-··: •




                         (See N.T. 12/08/15, pp. 45-47).

                                     Fearing for his safety, Mr. Hassan made a sharp left turn onto (the angled portion of)

                         Shirley Street, and sprinted all the way to 19th Street. There, he looked to his left (southbound)

                        on 19th Street, to see if anyone from the large crowd was coming from Olive Street:

                                                            Q.     When you get to this corner on Shirley and 19th,
                                                     what do you do?

                                                              A.     I like kind of half go around the comer,· and then in
                                                     my head, I was thinking I only saw really one of them coming
                                                     towards me. And there was still a large group, so I didn't want to
                                                     come down here [toward Olive Street]. I wanted to see if anyone
                                                     was going to come around [from Olive Street] before I made like
                                                     the last quick dash to my house. I was kind oflike cornered. I
                                                     didn't want to go further north, but I wanted to make sure I wasn't
                                                     like being circled. So I stopped there to see what was going to
                                                     happen next.

                        (See N.T. 12/08/15, pp. 48-49).

                                     Instead of someone from the larger group, however, it was Appellant who emerged on

                         19th Street from Olive -- i.e., Appellant had circled back up Olive Street to 19th. At that point,

                        Mr. Hassan observed Appellant holding a black and silver handgun out in front of him. Mr.

                        Hassan and Appellant then made eye contact, after which Mr. Hassan retreated into his home and

                         shut the door. Mr. Hassan watched Appellant through the peephole of his front door; Appellant

                         first walked northbound on the other side of 19th street before returning to Mr. Hassan's side of

                         the street and walking by his residence a second time. Mr. Hassan then heard Appellant say,

                         "Where did he go? Did you see where the [boy] go?" (See N.T. 12/08/15, pp. 49-57).

                                     Mr. Hassan testified that when he saw that Appellant returned, standing directly in front

                         of his front door with a gun, he called police:

                                                                    Q.               At what point did you call police?




                                                                                                                       4
,:..   .   -   ···-·lo:    • ---   ...•.   , .•• , .......   ··· •• · ·-·- ....   ~-'--'---'-~··   ·   --···4, .• ._.._..   .   . ~       ····-'   •... ·.······-·.····.   ·-~-~·   -:·.::._·-··   ·-~1-·-·~~---~~·~:L.-.·.,   ··------· -· .   1 •• ,·····--·-···•·····-·




                                                                       A.      When he came back down. After I saw him walk·
                                                               past on the other side of the street, I waited until he came back
                                                               right in front of me, like literally like five feet in front of my eyes.
                                                               And right after he passed when he said like "Where did he go?
                                                               Did you see where the [boy] go?", at that point the gun was there.
                                                               I was the only one out there, and whatever he was going to do, he
                                                               was going to do to me. So that's when I called the cops.

                          (N.T. 12/08/15, p. 57).

                                            Police arrived within two minutes, Mr. Hassan described the above events to the

                          responding police officer, Officer Holden; he also provided physical descriptions of Appellant

                          and the two males he initially encountered. Officer Holden asked him to "get in" the cruiser so

                          that they could search the immediate vicinity for the males he described. Within five minutes,

                          they encountered-the same group of males on a nearby street, namely, the 800 block of

                          Perkiomen Street. Mr. Hassan "immediately recognized" Appellant as his assailant, and told

                          Officer Holden, "Yes, that's definitely the guy with the white T-shirt I saw with the gun." The

                          officer then dropped off Mr. Hassan a couple blocks away so that he could stop Appellant and his

                          cohorts; back-up officers picked up Mr. Hassan and transported him back to Perkiomen Street,

                          where he once again positively identified Appellant without hesitation. He also positively

                          identified the black and silver handgun secured at the scene as the one wielded by Appellant.

                          (See N.T. 12/08/15, pp. 57-64).

                                           Philadelphia Police Officer Jeffrey Holden testified next for the Commonwealth. In

                          relevant part, Officer Holden testified that he was approximately one minute away when he

                          received the radio call that took him to Mr. Hassan's residence. While obtaining descriptive

                          information from Mr. Hassan, Officer Holden took him in his police cruiser to try to find the

                          culprits. Officer Holden testified that within three or four minutes, he came upon a group of

                          males at 800 Pekiomen St.


                                                                                                                                      5
• ••···-=   ..... ·.,~ ... :R•-•-•,.'   •   •"   •••"·--·   .......
                                                                  __ ··~,--.:-..........__-...... •·,.,•~·••'",.,_.,.,_.··-·   ••• ••·.··-·   ~~       ..-.'.'·--   0   .:_: ......,   •   ·,,,•·, ••• • ._ • .a..~o'   __ ..._.._,.;..•;   •.             •'•••-~--·"---Jb>••••••
                                                                                                                                                                                                                                                 1~---:...-••




                                                                   Q.       Let's talk about what happened when you made it to
                                                            the 800 block of Perkiomen Street? When you turned onto that
                                                            block, what, if anything, occurred?

                                                                     A.     When I turned onto the 800 block of Perkiomen
                                                            Street, there was a group of black males; some were on the left side
                                                            of the street and some o [ n] the right side of the street. ... So
                                                            instantly he sees the guy with the white shirt, which was Defendant
                                                            Eric Shelley [Appellant]. He sees him and he was like, "That's the
                                                            guy. That's the guy." I was like, "You sure?" He was like,
                                                            "That's the guy. That's the guy."

                          (See N.T. 12/09/15, pp. 4-11).

                                            Officer Holden testified that he took Mr. Hassan a few blocks away for his safety and

                          called back-up officers to meet Mr. Hassan. Officer Holden returned to Perkiomen Street to stop

                          and investigate the males. Back-up officers transported Mr. Hassan to Perkiomen Street, where

                         he positively identified Appellant, as well as the male in the grey hoodie. He was unable to

                     . unequivocally identify the male in the dark tracksuit. After the identifications, one of the males -

                         - Co-Defendant Lawrence Jones -- stated that since he's been cleared of any warrants and was not

                          identified by Mr. Hassan, "Can I just get my gun and go?" Officer Holden asked Co-Defendant

                          Jones ifhe had a gun license, to which he responded in theaffirmative. Co-Defendant Jones

                         went into an adjacent Toyota Camry -- which was owned by the father of the male in the grey

                         hoodie -- and retrieved a silver and black handgun, which he showed to the officer. Officer

                          Holden made the gun safe and showed it to Mr. Hassan, who positively identified it as the gun

                         used by Appellant approximately 30 minutes earlier. The gun, which was loaded with 14 live

                         rounds, was secured under property receipt.

                          (See N.T. 12/09/15, pp. 11-18, 44).

                                            The Commonwealth next presented the testimony of Philadelphia Police Detective Neil

                          Goldstein. Detective Goldstein testified that, following his· interview of Co-Defendant Jones, he


                                                                                                                                                   6
-,   "~   " --·.-"-·•••-     ·..,   ·.,•• "" "• __ .. ",., ... n..,,•,~~- ..- ..~~.....   ·~   .. --·   ·~- "·-•.·   .,• .. ._•·'   ··~·-•-•   :.,,__~·,~•7:,..-..£..J.~.,·".m,,-•~•   '•-·--..;,",,,I.,-'---·-' ..:.,,...




                           elected to release him from police custody and returned his registered firearm. Detective

                           Goldstein explained that his decision simply was a "blunder" on his part. (See N.T. 12/09/15, pp.

                           46-50).

                                      Next, the Commonwealth called Philadelphia Police Detective James Waring to the stand.

                           Detective Waring testified that, following the inadvertent release of Co-Defendant Jones, he and

                           his team executed a warrant to search Jones' residence on July 25, 2014, which yielded a "gun

                           box" for the gun at issue, to wit, a .40 caliber Smith and Wesson handgun, model SW40DE,

                           · serial number RCA1642. Detective Waring also had obtained an arrest warrant, but Co-

                           Defendant Jones was not present at the time. Two hours later, he made contact with Jones, who

                           turned in himself and the handgun to detectives. (See N.T. 12/09/15, pp. 58-64).

                                      Finally, the Commonwealth introduced stipulated evidence establishing that: (a)

                           Appellant did not have a valid license to carry a firearm; (b) Co-Defendant Jones did have a valid

                           license to carry a firearm; and (c) the subject handgun was test fired by the Firearms

                           Identification Unit, and determined to be operable. (See N.T. 12/09/15, p. 74).

                                      Following the conclusion of the Commonwealth's case-in-chief, Appellant moved for

                           judgment of acquittal on the basis that there was insufficient evidence of a robbery. This Court

                           denied relief and expressed its reasoning on the record:

                                                           THE COURT: In regard to the robbery charge [as] to both
                                                  defendants, the statement, "That's your check. Go get that,"
                                                  whereupon [Appellant] immediately starts following the
                                                  complaining witness and then rounds this corner and shows his
                                                   gun, that's enough for an attempted theft. And that's all you need
                                                  here is an attempt to commit a theft. That is enough to go to the
                                                  jury. I agree it is completely circumstantial, but it is enough. So
                                                  the judgment of acquittal [is] denied in regard to both defendants
                                                   on the chargeof robbery.

                           (N.T. 12/09/15, pp. 82-83).


                                                                                                          7
        Based on the evidence adduced at trial, the jury found Appellant guilty of Robbery,

Criminal Conspiracy, Firearms Not to Be Carried without a License and Carrying Firearms on

Public Streets in Philadelphia; it acquitted Co-Defendant Jones of all charges. On the same date,

following a bifurcated trial before this Court, Appellant was convicted of Persons Not to Possess

Firearms. Following a comprehensive pre-sentence investigation, this Court imposed sentence as

previously set forth.

ISSUES ON APPEAL

       Appellant raises the following issues on appeal:

                        1;     The evidence presented at trial was insufficient, as a
                        matter oflaw, to support the verdict of guilty of Robbery.
                        There was insufficient evidence presented to make out
                        multiple elements of the Robbery charge. There was
                        insufficient evidence presented to prove that Appellant
                        committed either Theft or Attempted Theft. Further, while
                        theft, or attempted theft, is a necessary element of the
                        Robbery charge, regardless of the lack of evidence on this
                        point, there was insufficient evidence presented to prove
                        that Appellant used force or threatened to use force against
                        the complainant at any time. There was insufficient
                        evidence to prove that Appellant had any intent to commit a
                        Robbery.

                        2.     The evidence presented at trial was insufficient, as a
                        matter of law, to support the verdict of guilty of Conspiracy
                        to Commit Robbery. In addition to the arguments
                        presented above, there was insufficient evidence to prove
                        that Appellant agreed to commit a Robbery with anyone.
                        There was insufficient evidence that there was any
                        "meeting of the minds" between Appellant and anyone else
                        to commit a Robbery.

                        3.     The Trial Court erred in denying Appellant's
                        motion for [judgment] of acquittal on the charges of
                        Robbery and Conspiracy for the reasons stated- above.

(Appellant's Rule 1925(b) Statement, 111-3).



                                                  8
~~-   .. '---'-·"'··"--·•    •••"   •',   ·--·--~·..,-;;·"   •. v.--.__:....:......:_   .. _.. --   .   · ......   H~·   __   ,._._,_   ••   •   •.z   -_·,.-.•~•   ~~   .•   .   :;.,;.~-~;.   .:.:...~;..-.:• ...: ••.=..:..-   · _,   ,. ··---··




                            This Court will address Appellant's claims together.

             DISCUSSION

                            SUFFICIENCY OF THE EVIDENCE

                            Appellant claims that this Court erred by denying his Motion for Judgment of Acquittal, 1

             and the jury's verdicts as to Robbery and Criminal Conspiracy were not supported by sufficient

             evidence. These claims fail.

                                              a. Judgment of Acquittal/ Sufficiency Standard

                            "A motion for judgment of acquittal challenges the sufficiency of the evidence to sustain

             a conviction on a particular charge, and is granted only in cases in which the Commonwealth has

             failed to carry its burden regarding that charge." Commonwealth v. Hutchinson, 94 7 A.2d 800,

             805 (Pa. Super. 2008). Therefore, the standard to be applied is the same as in reviewing the

             sufficiency of the evidence. Id.

                            In evaluating a challenge to the sufficiency of the evidence, a reviewing court must view

             the evidence in the light most favorable to the Commonwealth as verdict winner. It accepts as

           · true' all the evidence, direct and circumstantial, and all reasonable inferences arising therefrom

             upon which the finder of fact could properly have based its verdict, in determining whether the

             evidence and inferences are sufficient to support the challenged conviction. Commonwealth v.

             Carroll, 507 A.2d 819, 820 (Pa. 1986); Commonwealth v. Griscavage, 517 A.2d 1256, 1259 (Pa.

             1986); Commonwealth v. Hopkins, 747 A.2d 910, 913 (Pa. Super. 2000).




             1
               In his Rule 1925(b) statement, Appellant claims that the Court erred by not granting his Motion
             for Judgment of Acquittal on both the Robbery and Conspiracy charges. · At trial, however,
             Appellant only presented argument as to Robbery, and this Court noted same on the record. (See
             N.T. 12/09/15, p. 84). Putting aside the waiver of this issue, for the reasons discussed below;
             there was no error in permitting the Conspiracy charge go to the jury.

                                                                                                                              9
....... ' ••• - "   ·---------~   . _,   . ·-   , .. - ··------·   ·   ,·    ·--874 A.2d 108, 120 (Pa. Super. 2005);

                       ~      Commonwealth v. Rippy, 732 A.2d 1216; 1218-1219 (Pa. Super. 1999) (while conviction

                        must be based on more than mere speculation, "the Commonwealth need not establish guilt to a

                        mathematical certainty''). "Any doubts regarding a defendant's guilt may be resolved by _the

                       fact-finder unless the evidence is so weak and inconclusive that as a matter of law no

                       probability of fact may be drawn from the combined circumstances."                                                                                                              Hutchinson, 947 A.2d

                       at 806 (emphasis in original); see also Commonwealth v. Sneddon, 738 A.2d 1026, 1027 (Pa.

                       Super. 1999).

                                  "The Commonwealth may sustain its burden of proving every element of the crime

                       beyond a reasonable doubt by means of wholly circumstantial evidence." Jones, 874 A.2d at 120.

                       Thus, the decision of the trier of fact will not be disturbed where there is support for the verdict

                       in the record. Commonwealth v. Bachert, 453 A.2d 931, 935 (Pa. 1982). When assessing the

                       sufficiency of the evidence, this Court "may not weigh the evidence and substitute [its] judgment

                       for that of the fact-finder." Commonwealth v. Vetrini, 734 A.2d 404, 407 (Pa. Super. 1999).

                                  "Moreover, in applying the above test, the entire record must be evaluated and all

                       evidence actually received must be considered." Hutchinson, 947 A2d at 806. "Finally, the trier

                       of fact while passing upon the credibility of witnesses and the weight of the evidence produced,

                       is free to believe all, part or none of the evidence." Id.

                                                  b. Specific Offenses

                                                                       i. Robbery

                                  A person commits the crime of robbery if, in the course of attempting a theft, he

                       '"threatens another with or intentionally puts him in fear of immediate serious bodily injury."'


                                                                                                                                10
... , .. , "' .-.·~' ... ·.~   ..· ·~._,:·~-   .   . . -·· , ,   ·-   · .• · --··--·~· · ... ···--~······~·""'    .·   .   .. -   .   '· - ,. , , ~-- -· ··-··•·-1   . -·····.~ ... ,., ... _._,.   ·.·   ·.o ._•. --   , . . ..   _._._.. . . _ _ _,-r--~- -- .- .,. ~ ,..._ ---··-·-·   I




                               Commonwealth v. Gillard, 850 A.2d 1273, 1275 (Pa. Super. 2004) (quoting 18 Pa.C.S. §

                               3701(a)(l)(ii)). The robbery is complete upon commission or threat of violence, and thus

                               completion of the theft is not required. See Commonwealth v. Thompson, 648 A.2d 315, 319

                               (Pa. 1999), overruled.in part on other grounds by Commonwealth v. Widmer, 560 Pa. 308, 744

                               A.2d 745 (Pa. 2000); Conunonwealth v. Natividad, 773 A.2d 167, 176 (Pa. 2001) ("There is no

                               requirement that the robbery be successful.").

                                                                                     11.                         Criminal Conspiracy

                                               "The essence of a criminal conspiracy is a common understanding, no matter how it came

                               into being, that a particular criminal objective be accomplished." Commonwealth v. Gibson, 668

                               A.2d 552, 555 (Pa. Super. 1995) (quoting Conunonwealth v. Volk, 444 A.2d 1182, 1185 (Pa.

                               Super. 1982)). "An explicit or formal agreement to commit crimes can seldom, if ever, be

                               proved and it need not be, for proof of a criminal partnership is almost-invariably extracted from

                               the circumstances that attend its activities." Commonwealth v. Swerdlow, 636 A.2d 1173, 1177

                               (Pa. Super. 1994) (quoting Commonwealth v. Kennedy, 453 A.2d 927, 929-930 (Pa. 1982)).

                               "An agreement sufficient to establish a conspiracy can be inferred from a variety of

                               circumstances including, but not limited to, the relation between the parties, knowledge of and

                               participation in the crime, and the circumstances and conduct of the parties surrounding the

                               criminal episode." Commonwealth v. Rivera, 637 A.2d 997, 998 (Pa. Super. 1994) (en bane).

                                               Applying the foregoing principles, the evidence was sufficient to sustain the jury's

                               verdicts. Appellant manifested a common understanding to commit Robbery when he acted

                               immediately on cue of "There's your check. Go get that", walking directly toward Mr. Hassan at

                               1 :00 a.m., and then circling back -- with gun in hand -- in pursuit of his loot. Appellant then




                                                                                                                                                          11
:    ·.   ,·   _   ~,   ..   -   ·~--·-····~J··   ·•·   --·-·-··   ·•·   .• · .. ~,   _-   ·   '.·.:v· :   -~   •.   ·J··--·-'·'~.   -·· ··, ·-----·........,._,._._·. ~ ~·-··-.1..-.fo.r-·~   .. ·,·.-·-·-   --~~- ,.   ._   ,_,




    immediately pursued Mr. Hassan. Even after Mr. Hassan secreted himself behind his door,

    Appellant paced back and forth, calling "Where did he go?".

                    A Motion for Judgment of Acquittal will be granted where the Commonwealth's

    evidence fails to show that a reasonable factfinder could conclude that the elements of the crime

    charged have been proven beyond a reasonable doubt. Here, the evidence of Appellant's attempt

    to commit Robbery were made out by the Appellant's response to "There's your check. Go get

    that." The obvious and reasonable inference is the common understanding to commit a Robbery.

    That there was no express agreement is of no import, as their seldom is. See Commonwealth v.

    Swerdlow, 636 A.2d at 1177. Appellant's subsequent pursuit of Mr. Hassan with gun in hand

    certainly could be viewed by a reasonable factfinder as evidence of his intent to commit a

    Robbery.

                    In regard to Appellant's argument that the evidence was insufficient to sustain a verdict

    of guilt, the jury was free to accept or reject the direct, as well as the circumstantial evidence

    based upon its evaluation of the totality of the circumstances. That Appellant was unsuccessful

    in taking anything from Mr. Hassan is unavailing. See Commonwealth v. Thompson, 648 A.2d

    at 319. The evidence established a clear intention by Appellant to commit a Robbery. Indeed,

    he was not doggedly pursuing Mr. Hassan with gun in hand at 1 :00 a.m. in order to exchange

    dinner recipes. Rather, the plain, common sense inference was an attempted theft with the threat

    of force -- which inference, given all the facts and circumstances, the jury was entitled to make.

    As such, the jury's verdict should not be disturbed.

     CONCLUSION

                    Based on the reasons set forth in the foregoing Opinion, this Court's judgment of

    sentence should be affirmed.


                                                                                                           12
__   . .:.,.,_._;.;_,,;;...... ---~-:..:...--~-···,: .. __ . , -·----·--·----·   -------~"-·"-·--'·---·-''-·-·-'··-:-:.........-., ..... --· ------ "'••·---'---'--'-"    -· ---'~-·-~--
                                                                                                                                                                                       . ~~- -'--- · ----~--------•t-·~·-·------~-~-~--.   - . ~~-~--'-···




                                                                                                                                                                         BY THE COURT:




                                                                                                                                                                13